ICJ_040_AerialIncidentSept1954_USA_SUN_1958-12-09_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
SEPTEMBER 4th, 1954

(UNITED STATES OF AMERICA v. UNION OF
SOVIET SOCIALIST REPUBLICS)

ORDER OF DECEMBER 9th, 1958

—1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
4 SEPTEMBRE 1954

(ETATS-UNIS D’AMERIQUE c. UNION DES
REPUBLIQUES SOCIALISTES SOVIETIQUES)

ORDONNANCE DU 9 DECEMBRE 1958
This Order should be cited as follows:

“Case concerning the Aerial Incident of September 4th, 1954
(United States of America v. Union of Soviet Socialist Republics),
Order of December gth, 1958: I.C.]. Reports 1958, p. 158.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à l'incident aérien du 4 septembre 1954
(Etats-Unis d'Amérique c. Union des Républiques socialistes
soviétiques),

Ordonnance du 9 décembre 1958: C.I. J. Recueil 1958, D. 158.»

 

Sales number 201
N° de vente:

 

 

 
158

COUR INTERNATIONALE DE JUSTICE
8
Le 9 ‘décembre
Réle général]
n° 40

ANNEE 1958

g décembre 1958

AFFAIRE RELATIVE A
L’INCIDENT AERIEN DU
4 SEPTEMBRE 1954

(ETATS-UNIS D’AMERIQUE c. UNION DES
REPUBLIQUES SOCIALISTES SOVIETIQUES)

ORDONNANCE

Présents: M. KLAESTAD, Président; M. ZAFRULLA KHAN, Vice-
Président; MM. BASDEVANT, HACKWORTH, WINIARSKI,
BADAWI, ARMAND-UGON, KojEvnikov, Sir Hersch
LAUTERPACHT, MM. Moreno QUINTANA, CORDOVA,
WELLINGTON Koo, SPIROPOULOS, Sir Percy SPENDER,
Juges,; M. AQUARONE, Greffier en exercice.

La Cour internationale de Justice,

ainsi composée,

après délibéré en chambre du conseil,

vu les articles 36 et 48 du Statut de la Cour,

Rend l'ordonnance suivante:

Considérant que, le 22 août 1958, l’ambassadeur des Etats-Unis
d'Amérique aux Pays-Bas a déposé au Greffe une requête datée
du 25 juillet 1958, signée par ’agent du Gouvernement des États-
Unis d'Amérique et introduisant devant la Cour une instance contre

4
INCIDENT AERIEN (É.-U.A. C. U.R.S.S.) (ORD. Q XII 58) 159

le Gouvernement de l’Union des Républiques socialistes soviétiques
au sujet de « certains actes commis volontairement par des avions
militaires du Gouvernement soviétique le 4 septembre 1954, dans
l’espace aérien international situé au-dessus de la mer du Japon,
contre un appareil de la Marine des États-Unis du type P2-V,
communément désigné type Neptune, et contre son équipage »;

Considérant que la requête a été dûment communiquée par le
Greffe, le 22 août 1958, à l'ambassadeur de l’Union des Républiques
socialistes soviétiques aux Pays-Bas;

Considérant que la requête a, en outre, été communiquée par
le Greffe aux Membres des Nations Unies, par l'entremise du
Secrétaire général des Nations Unies, ainsi qu'aux autres Etats
admis à ester en justice devant la Cour;

Considérant que la requéte contient les alinéas suivants:

«Le Gouvernement des Etats-Unis, en déposant la présente
requéte auprés de la Cour, déclare accepter sa juridiction aux fins
de la présente affaire. Il ne semble pas qu’à ce jour le Gouvernement
soviétique ait déposé une déclaration auprés de la Cour, bien qu’il
ait été invité à le faire par le Gouvernement des Etats-Unis dans la
note 176 du 19 août 1957 jointe ci-après en annexe. Dans une note du
10 octobre 1957, également jointe en annexe à la présente requête,
le Gouvernement soviétique a repoussé cette suggestion du Gouverne-
ment des États-Unis. Le Gouvernement soviétique est cependant
qualifié pour reconnaître la juridiction de la Cour en cette affaire,
et il lui est loisible, lorsque la présente requête lui sera notifiée
par le Greffier conformément au Règlement de la Cour, de prendre
les dispositions nécessaires afin que soit confirmée la juridiction de
la Cour à Pégard des deux parties au différend.

Le Gouvernement des Etats-Unis fonde donc la compétence de la
Cour sur les considérations qui précèdent, ainsi que sur l’article 36
{x} du Statut. »

Considérant que, dans une lettre adressée au Greffier le 26 sep-
tembre 1958 par le chargé d’affaires par intérim de l’Union des
Républiques socialistes soviétiques aux Pays-Bas, il est dit:

« Par sa note du 10 octobre 1957, ainsi que par ses notes anté-
rieures du 5 et du 8 septembre 1954 et du 21 janvier 1957, le Gouver-
nement de l’Union des Républiques socialistes soviétiques a déclaré
que, l'avion militaire américain du type Neptune ayant violé la
frontière de l'État de l’Union des Républiques socialistes soviétiques
dans la région du cap Ostrovnoi et ouvert le feu le premier sur les
avions de chasse soviétiques, la responsabilité de l'incident survenu
le 4 septembre 1954 et des conséquences qui en sont découlées sont
entièrement du côté américain. Dans la note précitée du 10 octobre
1957, le Gouvernement de l’Union des Républiques socialistes
soviétiques, en réponse à la proposition du Gouvernement des Etats-
Unis d'Amérique soumettant l'affaire à la Cour internationale de
Justice, a fait connaître qu’il ne voyait aucune base pour cette
mesure.

5
INCIDENT AÉRIEN (É.-U.A. €. U.R.S.S.) (ORD. 9 XII 58) 160

Je désire appeler votre attention sur l’article 36 du Statut de la
Cour, aux termes duquel un différend ne peut être soumis à la Cour
internationale de Justice que d’un commun accord entre les deux
parties.

Ainsi qu’il ressort de ce qui précède, le Gouvernement de l’Union
des Républiques socialistes soviétiques a déjà fait connaître anté-
rieurement au Gouvernement des Etats-Unis d'Amérique que le
Gouvernement soviétique ne donne pas son consentement à ce que
l’affaire soit soumise à la Cour internationale de Justice. Dans ces
conditions, le Gouvernement des Etats-Unis d’ Amérique, en s’adres-
sant à la Cour, a agi contrairement au Statut de la Cour internatio-
nale de Justice.

Le Gouvernement de l’Union des Républiques socialistes soviéti-
ques estime que cette affaire ne soulève pas de questions qu'il soit
nécessaire de faire étudier par la Cour internationale de Justice et,
comme par le passé, ne voit aucun motif de soumettre la question
à Vexamen de la Cour internationale de Justice. »

Considérant que, le 30 septembre 1958, copie conforme de cette
lettre a été communiquée à l’agent du Gouvernement des Etats-
Unis d'Amérique;

Considérant que, dans une lettre du 25 novembre 1958 adressée
au Greffier, l'agent du Gouvernement des États-Unis d'Amérique
a déclaré:

«Les États-Unis ont noté que, sur instructions de son Gouverne-
ment, le chargé d’affaires par intérim de l’Union des Républiques
socialistes soviétiques aux Pays-Bas a fait connaître que son Gouver-
nement ne consentait pas au règlement du différend défini dans la
requête soumise par les États-Unis à la Cour internationale de
Justice.

Le Gouvernement des Etats-Unis doit saisir cette occasion pour
exprimer son profond désaccord avec la déclaration complémentaire
du Gouvernement soviétique d’aprés laquelle le Gouvernement des
Etats-Unis, en déposant une requéte en vue d’obtenir de la Cour
internationale de Justice un réglement du différend en question,
«a agicontrairement au Statut de la Cour internationale de Justice »
car le Gouvernement des Etats-Unis n'avait pas reçu le consente-
ment préalable du Gouvernement soviétique à ce que l'affaire fat
soumise à la décision de la Cour. Il va de soi que le Gouvernement
des Etats-Unis conteste également la phrase: «ne souléve pas de
« questions qu'il soit nécessaire de faire étudier par la Cour inter-
«nationale de Justice et ... ne voit aucun motif de soumettre la
«question à l’examen de la ‘Cour internationale ». Le Gouvernement
des États-Unis croit, au contraire, que le droit international et l’ordre
international dépendent du règlement pacifique des différends entre
gouvernements portant sur des questions internationales de droit
et de fait définies par le Statut. Îl est maintenant bien établi que
tout gouvernement ayant qualité pour se présenter devant la Cour
peut déposer une requête sans compromis préalable. »

Considérant que, dans ces conditions, la Cour doit constater
qu’elle ne se trouve en présence d’aucune acceptation par le Gou-

6
INCIDENT AERIEN (E.-U.A. C. U.R.S.S.) (ORD. 9 XII 58) 161

vernement de l’Union des Républiques socialistes soviétiques de
la juridiction de la Cour pour connaître du différend faisant l’objet
de la requête dont elle a été saisie par le Gouvernement des États-
Unis d'Amérique, et qu’en conséquence elle ne peut donner suite
à cette requête;

La Cour

ordonne que l'affaire soit rayée du rôle.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le neuf décembre mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement des États-Unis d'Amérique et au Gouver-
nement de l’Union des Républiques socialistes soviétiques.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier en exercice,
(Signé) S. AQUARONE.

NI
